DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 1/4/2022:
Claims 1-12 and 14-20 are pending in the current application.  Claims 1, 3, 5, 7, and 12 are amended and Claim 13 is cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-12 and 14-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-12 and 14-20.
	Independent Claims 1 and 5 recite a battery structure comprising a casing having an internal tube defining a central hole and a thermal control feature communicative with the central hole and configured to control battery temperature proximate to the central hole, wherein the casing comprises an upper cover assembly comprising a burst disk and a tab connecting the burst disk to the jelly roll assembly of the battery through insulation, the tab being elongate along a long axis of the internal tube and having a first end that terminates at the jelly roll assembly and a second end that terminates at a surface of the burst disk.  Previously cited prior art does not 20 that terminates at one end at a surface of burst disk 12 but not at another end at the electrode assembly or see Mayer US Patent 5,741,606 which teaches a lead 26 terminating at one end at a cathode of the electrode assembly does not terminate at a second end at a surface of the burst disk 23.  Further, previously relied upon Yebka US PG Publication 2010/0243345 actually teaches away from directly connecting a tab 306 to a burst disk surface since this requires a small critical area in a cell has caused operational and manufacturing/assembly problems (see Fig. 3; para 0031-0033).  Other relevant prior art not yet of record includes Bustamante US Patent 10,193,196 which discloses a battery structure comprising a casing 11 comprising an internal tube (heat pipe) 14/44 defining a central hole, a jelly roll (wound) assembly comprising anode, cathode, and separator disposed with an electrolyte and between the internal tube and an external tube (the casing 11) (col 3, lines 7-10, col 4, lines 1-18), electrodes (the positive and negative terminals, col 3, lines 10-14) necessarily electrically coupled to the jelly roll assembly in order for them to function, a thermal control feature (condenser) 15 communicative with the central hole and configured to control battery structure temperatures proximate to the central hole, and the casing further comprises an upper cover assembly and a lower cover (see all Figs; col 2, lines 23-53).  Independent Claim 12 recites a method for making a battery cell having the same features of Claims 1 and 5 (although the burst disk is not recited) wherein the internal tube is formed by deep draw processing of a small guide tube and attaching a secondary tube to the small guide tube and there is simply no prior art available to teach such a method, particularly in combination with the references already of record to teach the battery structure.  Therefore, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/LISA S PARK/
Primary Examiner, Art Unit 1729